Title: From George Washington to Samuel Huntington, 3 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir,
            Head Quarters Morris Town 3d April 1780
          
          I have frequently had the honor to address Congress on the subject of those Corps; which are unconnected with the lines of particular States. Satisfied of the numerous perplexities, under which they labour; it is with pain and reluctance I trouble them with repeated representations of the same nature; but in the present case it is so indispensible something should be done, that I cannot forbear the repetition, however disagreeable.
          The situation of the Officers of these Corps is absolutely insupportable. Unless something effectual can be done to make it more comfortable, it is impossible they can remain in the service. The resolution of Congress for making them part of the State Quotas has rather been a disadvantage, than an advantage. It has had a very partial operation, and the benefit resulting to a few has only served to establish a contrast that embitters the sufferings of the rest. Nothing can be conceived more chagrining, than for an Officer to see himself destitute of every necessary, while another, not only in the service of the same Government, engaged in defending the same cause, but even in the same regiment and sometimes standing by his side, in the same Company, is decently, if not amply, provided. Enthusiasm alone can support him in a moments perseverance; but even this principle must give way to a necessity so

continued and so hopeless. Dayly applications are made to me to know whether there is a prospect of relief, always accompanied with a declaration, that it is impossible any longer to endure the extremities to which they are driven.
          I intreat the attention of Congress to this matter. If there is no way to make provision for the Officers, it would be better to dissolve the Corps—incorporate the Men with the regiments belonging to the State lines; and let the Officers retire with pay and subsistence and such other emoluments as may be enjoyed by others after the War. In their present state, they are actually suffering every inconvenience, in fruitless expectation of a remedy, that will perhaps never come—Those who have less resource otherwise—less zeal, or less fortitude are resigning from day to day—a relaxation of care in the interior of the regiments must be a necessary consequence and many valuable men will be gradually lost to the service who might be saved. It is much better therefore that the expedient suggested should be adopted than that things should remain as now circumstanced—But if it were possible to obviate the necessity for it, it were much to be wished; as it would preserve many of our best Officers to the Army, who would with infinite reluctance quit the field while the defence of their Country called for their services.
          Before I conclude I think it my duty to touch upon the general situation of the Army at this juncture. It is absolutely necessary Congress should be apprised of it—for it is difficult to forsee what may be the result—and as very serious consequences are to be apprehended I should not be justified in preserving silence—There never has been a stage of the War in which the dissatisfaction has been so general or alarming—It has lately in particular instances worn features of a very dangerous complexion. A variety of causes has contributed to this—The diversity in the terms of enlistments—the inequality of the rewards given for entering into the service; but still more the disparity in the provision made by the several States for their respective Troops. The system of State supplies, however, in the commencement, dictated by necessity, has proved in its operation pernicious beyond description. An Army must be raised, paid, subsisted and regulated upon an equal and uniform principle, or the confusions and discontents are endless. Little less than the dissolution of the Army would have been long since the consequence of a different plan, had it not been for a spirit of patriotic virtue both in officers and men of which there are few examples; seconded by the unremitting pains that have been taken to compose and reconcile them to their situation. But these will not be able to hold out much longer against the influence of causes constantly operating and every day with some new aggravation.
          Some States from their internal ability and local advantages furnish

their Troops pretty amply not only with Cloathing; but with many little comforts and conveniences—others supply them with some necessaries, but on a more contracted scale—while others have it in their power to do little or nothing at all. The Officers & Men in the routine of duty mix dayly and compare circumstances—Those who fare worse than others of course are dissatisfied and have their resentment excited, not only against their own States, but against the confederacy. They become disgusted with a service that makes such injurious distinctions. No arguments can persuade an Officer it is justice he should be obliged to pay £[ ] a yard for Cloth and other things in proportion while another is furnished at a [ ] part of the price. The Officers resign, and we have now scarcely a sufficient number left to take care even of the fragments of Corps which remain. The men have not this resource—they murmur—brood over their discontents, and have lately shown a disposition to enter into seditious combinations.
          A new scene is now opening which I fear will be productive of more troublesome effects than any thing that has hitherto taken place—Some of the States have adopted the measure of making good the depreciation of the money to their Troops as well for the past as the future—If this does not become general, it is so striking a point, that the consequences must be unspeakably mischievous—I enter not into the propriety of this measure in the view of finance; but confine myself to its operation upon the Army. Neither do I mean to insinuate that the liberality of particular States has been carried to a blameable length. The evil I mean to point out is the inequality of the different provisions—and this is inherent in the present system. It were devoutly to be wished a plan could be adopted by which every thing relating to the Army could be conducted on a general principle, under the direction of Congress. This alone can give harmony and consistence to our Military establishment—and I am persuaded will be infinitely conducive to Public œconomy.
          I hope I shall not be thought to have exceeded my duty in the unreserved manner in which I have exhibited our situation. Congress I flatter myself will have the goodness to believe that I have no other motives—than a zeal for the Public service—a desire to give them every necessary information, and an apprehension for the consequences of the evils we now experience. I have the honor to be With the highest respect Yr Excellencys Most Obet & hum. servant
          
            Go: Washington
          
        